11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Willie Tate, Jr.
Appellant
Vs.                   No. 11-01-00242-CR B Appeal from Dallas County
State of Texas
Appellee
 
On January 17, 2002, this court granted
appellant=s handwritten motion to withdraw his
appeal.  On February 1, 2002, appellant
filed a handwritten motion for rehearing stating that he had made a
mistake.  The motion was granted.  
On March 6, 2002, appellant again filed a
handwritten motion to withdraw his notice of appeal.  In his March 6 motion, appellant states that he would like to
withdraw his appeal and that there is Ano fight on [his] Appeal.@  Appellant requests that this
motion be granted in order that he Acan do [his] Time.@
The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
March 14, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.